                                                                              CLERK'S OFFICE U.S. DIST. COURT
                                                                                      AT ROANOKE, VA
                                                                                           FILED


                      IN THE UNITED STATES DISTRICT COURT                            MAR 10 2020
                      FOR THE WESTERN DISTRICT OF VIRGINIA                         JULt-{. ~ · CLERK
                               ROANOKE DIVISION                                BY:    DEPUTYC~


ROGERS.,                                   )
                                           )
       Plaintiff                           )      Case No. 7:18-CV-00646
                                           )
v.                                         )
                                           )
ANDREW SAUL,                               )      By:   Michael F. Urbanski
Commissioner of Social Security,           )      Chief United States District Judge
                                           )
                                           )
       Defendant                           )

                                          ORDER

       This matter was referred to the Honorable Robert S. Ballou, United States Magistrate

Judge, pursuant to 28 U.S.C. § 636(b)(1)(B), for proposed findings of fact and a

recommended disposition. The magistrate judge filed a report and recommendation on

February 24, 2020, recommending that the plaintiff's motion for summary judgment be

granted in part, the Commissioner's motion for summary judgment be denied, and the case

be remanded for further consideration by the Administrative Law Judge. No objections to

the report and recommendation have been filed, and the court is of the opinion that the

report and recommendations should be adopted in its entirety.

       As such, it is hereby ORDERED that:

           1. The report and recommendation (ECF No. 18) is ADOPTED in its entirety;

           2. Plaintiff's motion for summary judgment (ECF No. 11) is GRANTED in

              part;

           3. Defendant's motion for summary judgment (ECF No. 13) is DENIED;
4. This case is REMANDED to the Commissioner pursuant to sentence four of

   42 U.S.C. § 405(g) for further consideration consistent with the report and

   recommendation; and

5. This matter is DISMISSED and STRICKEN from the active docket of the

   court.

                                Entered:   0 3 .- ( () ·- U         2-- 0

                       611'11icht)I,¢ {:                  ~

                                ehiefUnited States District Judge




                                     2
